Citation Nr: 1513952	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training from January 2007 to June 2007 and on active duty from March 2008 to April 2009 and April 2013 to September 2014.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  Although the Veteran initiated an appeal as to other issues, he specifically limited his substantive appeal to the left knee issue.  Accordingly, it is the only issue currently perfected for appellate consideration.


FINDING OF FACT

Resolving reasonable doubt, the current left anterior cruciate ligament (ACL) rupture with medial meniscal tear and medial compartment cartilage changes manifested in service and persisted.


CONCLUSION OF LAW

The criteria for service connection for a left ACL rupture with medial meniscal tear and medial compartment cartilage changes is met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim. Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA in the matter, as any notice or duty to assist omission is harmless.
Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  The Court has indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  See Crowe v. Brown, 7 Vet. App. 238 (1994).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  If the presumption of sound condition is not rebutted, "the veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2012).

Service connection may also be granted for disability resulting from disease or injury incurred or aggravated during active duty for training.  See 38 U.S.C.A. §§ 101(24), 106.  Active duty for training is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 38 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  In general, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the member's initial period of training.

Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) associated with enlistment in a Reserve component of one of the Armed Forces.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131.  The fact that a claimant has established status as a veteran for purposes of other periods of service does not obviate the requirement for establishing veteran status for purposes of the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. § 1111 (West 2002) and 38 U.S.C.A. § 1153 (West 2002), and the presumptions of service connection accorded certain diseases under the pertinent sections of the statute and regulations do not apply.  See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478)).

Moreover, when a claim is based on aggravation of a preexisting disorder during an active duty for training period, the claimant must show "both that a worsening of [the] condition occurred during the period of active duty for training and that the worsening was caused by the active duty for training."  Smith, 24 Vet. App. at 48 (emphasis in original) (citing 38 U.S.C.A. § 101(24)(B) (West 2002)).  Thus, in contrast to claims based on a period of active duty, there must be affirmative evidence of actual causation of the worsening of the disorder by the period of active duty for training.  See id.  Causation is established when the evidence shows that the disorder worsened beyond its natural progression during the active duty for training period.  See 38 U.S.C.A. § 1153 (West 2002).  Because the presumption of aggravation does not apply in claims based on a period of active duty for training when veteran status is not established, the burden is on the appellant to show causation.  See Smith, 24 Vet. App. at 48.

The Board notes that it has reviewed all of the evidence of record included in the Veteran's claims file, including VBMS and Virtual VA, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Prior to service, private treatment records show that the Veteran received emergency room treatment for left knee pain in March 2004 after he reported feeling a "pop" in his left knee while cutting wood.  Physical examination revealed tenderness and reduced range of motion due to pain.  The ligaments of the knee were assessed as stable.  An x-ray showed no evidence of fracture or dislocation.  A diagnosis of left knee sprain was given, and the Veteran was instructed to wear a knee brace, take ibuprofen, and use crutches for seven to 10 days. 

In a December 2006 service enlistment report prior to the Veteran's period of active duty training in 2007, the Veteran's lower extremities were normal on clinical evaluation.  In his report of medical history, he denied any dislocated, swollen, or painful joints, limited motion or surgery of any joint, knee problems, locking of knee, or giving way of knee.  

In a February 2007 service treatment record, about 2 weeks into his period of active duty for training, the Veteran complained of ongoing knee pain for three days.  He reported that he slipped on wet pavement while running and heard his knee pop.  He also reported that he sprained his knee four to five years prior to enlistment, received treatment for it, and that it subsequently healed on its own; he denied any interim instability.  A diagnosis of left ACL tear was given, which was considered chronic and as existing prior to service.  It was noted that it was "thought" to be an "old injury" due to the lack of frank blood in fluid aspirated from the joint.  It was recommended that the Veteran be separated from the military.  Based on that diagnosis and recommendation, Entrance Physical Standards Board Proceedings were initiated.  In April 2007, it was determined that the Veteran be retained on active duty.

On May 2010 VA general examination, the Veteran reported that he injured his left knee in high school and was diagnosed with a knee sprain.  He wore a knee brace for a few weeks and did not have any residuals from this injury when he entered the military.  He further reported that he injured his knee during basic training in 2007; he was told that he had a slight tear in the knee and was placed on profile.  Although he did not have not have knee pain while deployed in 2008-2009, he began having pain and instability upon his return.  He ultimately underwent arthroscopic surgery.  A diagnosis of left ACL tear with medial meniscal tear and medial compartment cartilage changes was given.  Because the examiner determined that the Veteran had a full recovery from his prior knee injury and was then accepted into the military, he opined that the Veteran's left knee strain was most likely permanently aggravated by military service.

In a June 2010 private opinion, the Veteran's orthopedic surgeon opined that, based on the history of the injury provided by the Veteran, his left knee injury occurred while in basic training and later in Iraq.  

After a careful review of the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted.  Regarding whether there is a nexus between the Veteran's current left knee disorder and his active duty for training the Board finds that after review of all evidence of record, resolving all doubt in the Veteran's favor, his current left knee disorder is related to the running injury sustained while on active duty for training in February 2007.  The Board finds the 2010 examiner's opinion to be highly probative as he reviewed the evidence of record, interviewed the Veteran, and performed a physical examination and x-ray before providing a positive opinion between the current disability and service.  Further, his orthopedic surgeon also opined that his left knee injury occurred while in basic training and continued thereafter.  While the February 2007 STR indicated that there were some indications that the knee injury was "old," resolving all doubt in the Veteran's favor, the Board finds that his pre-service knee strain resolved and his current disability is due to service.

Thus, the Board concludes that the evidence reasonably shows that the Veteran's current left knee disability became manifest in service and has persisted, and that service connection for such disability is warranted.


ORDER

Service connection for left anterior cruciate ligament rupture with medial meniscal tear and medial compartment cartilage changes is granted.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


